Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 4/30/2021 has been entered. Claims 1-3, 7-11 remain pending in the application.  Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 10/30/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kent (US 4,129,053) in view of Osborn (US 20100068357 A1), Selz (US 5595776), Lindee (US 5,724,874), and Bush (US 4,917,911). 
Regarding claim 1, Kent teaches (Col. 1, lines 11-15) equipment for slicing bulk food products, wherein slicing bacon is well known. As a bulk food product, pork belly is understood to be equivalent to bacon.  Kent further teaches (Col. 4, lines 18-22) controlling the slicing equipment via a control unit. Kent further teaches (Col. 5, lines 16-21) the degree of overlap between slices is determined by the rate of revolution of the slicing wheel and the speed or rotation of the motor. Kent further teaches (Claims 1, 8, and 9) the speed of the motor is controlled, while a coordinating means is responsive to predetermined numbers of sensed revolutions to control the advance of the product into the rotating blade (i.e. the degree of overlap is controlled as a predetermined slicing parameter). Kent further 
Kent is silent on trimming a pork belly along its long sides. Kent is further silent on cutting the pork belly longitudinally to create separate pork belly portions. Kent is further silent on introducing the pork belly portions into a single slicer in a side-by-side configuration, such that the slicer is able to cut the bacon slices from the pork belly portions in a single blade slice. Kent is further silent on controlling “blade speed” as a predetermined slicing parameter. Kent is further silent on slicing the pork belly into bacon slices. Kent is further silent on cooking the bacon shingles to a predetermined cook condition, wherein the adjacent bacon slices are caused to adhere to one another at the predetermined overlap.
Osborn teaches (Paragraph 0007, 0030) a method for processing a pork portion into bacon slices, wherein the pork bellies are advanced through a cutting station that includes a stationary set of opposing blades that trim the sides or ends of the pork bellies.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kent to incorporate the process step of slicing the sides of the pork belly as taught by Osborn since both are directed to methods of slicing bacon, since it is known in the art to trim the sides of a pork belly as shown by Osborn, since separating trimmings from the pork bellies prior to chilling would require less energy to chill the pork bellies (Osborn, Paragraph 0029), and since trimming may remove 
	Selz teaches (Col. 3, lines 49-55) severing a bacon (pork) belly in a longitudinal direction into two halves. Selz further teaches (Col. 2, lines 38-45) stacking the halves of the bacon bellies one on top of the other (side-by-side) and slicing the stacked belly portions in a generally conventional fashion. Selz further teaches (Col. 5, lines 29-31) the belly portions adhere to form a bond between them which is sufficient to maintain stack together during slicing (i.e. the slicer cuts the bacon slices from the portions in a single slice). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kent to incorporate the slicing operation of Selz, since both are directed to slicing bacon, since it is known in the art to slice bacon slices from stacked portions, and since cutting the pork belly and slicing the divided portions would result in bacon slices that are the appropriate size for a sandwich topping. Subsequent cutting would not be necessary (Selz Col. 1, lines 44-48).
Lindee teaches (Col. 6, lines 58-60; Col. 15, lines 4-6) a slicer that may be used for slicing bacon, wherein each knife cycle has a predetermined duration (blade speed) that is determined by the computer control for slicing machine.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kent to incorporate the use of “blade speed” as a predetermined slicing parameter as taught by Lindee, since both are directed to slicing bacon, since controlling blade speed is known in the art as shown by Lindee, and since controlling the blade speed would increase the potential range of use for the process by allowing for different slicing operations (Lindee Col. 11, lines 19-23). 
	Bush teaches (Col. 2, lines 60-68; Col. 3, lines 1-2; Figure 2) a method of making the bacon assembly which includes the steps of arranging a plurality of bacon strips on a single plane in a predetermined arrangement such that each of the bacon strips overlaps at least one of the other bacon 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kent to incorporate the teaching of Bush, since both are directed to methods of preparing sliced bacon, since it is known in the art to adhere bacon slices to one another as shown by Bush, and since bacon is commonly used as a topping for hamburgers and sandwiches and, there are benefits to producing bacon in a bonded shingle form rather than as individual slices such as a bacon shingle providing an even distribution of bacon to the entire hamburger or sandwich, and the shingle being less likely to fall off the sandwich or burger than individual strips (Bush Col. 1, lines 35-38, 45-49). 
	Regarding claim 2, Kent teaches (Col. 4, lines 34-42) a control circuit is provided for selecting the number of slices which are to be made by the slicing equipment, and a control circuit is provided, for determining the number of intervals (denial slices) during which slices could have been, but were not made between consecutive groups of such slices.
	Regarding claim 3, Kent teaches (Col. 4, lines 34-42) a slicer for which the number of actual slices or denial slices can be adjusted, as shown above. Kent is silent on the number of actual slices being three, and the number of denial slices being four. However, absent a showing of criticality, the claimed numbers of actual and denial slices could be arrived at through routine experimentation or as a result of user preference or the type or size of food product being prepared.  
Kent is silent on a range of 450 to 550 rpm for the blade speed. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kent to incorporate the range of blade speeds as taught by Lindee. Controlling the blade speed would increase the potential range of use for the process by allowing for different slicing operations (Lindee Col. 11, lines 19-23). When choosing the number of actual slices to make to produce a bacon shingle, one of ordinary skill in the art would understand to choose the appropriate number for the desired application. If the bacon shingle was to be used as a sandwich topping, it would be obvious to use three slices for an even covering of the sandwich. Likewise, one of ordinary skill in the art would choose the number of denial slices based on the subsequent processing of the shingles. Too few slices would put the shingles too close together and risk packaging them incorrectly. Too many slices would slow down the overall production process. One of ordinary skill in the art would understand to use four denial slices to avoid both the aforementioned issues. 
Regarding claim 10, as shown above, Osborn teaches trimming the sides of a pork belly. Osborn further teaches (Paragraph 0016) the pork bellies may be shaped prior to smoking to produce pork bellies and bacon slices having more desirable and/or uniform dimensions. Osborn is silent on trimming the pork belly to a width of approximately eight inches. However, the applicant does not appear to have demonstrated any criticality to the claimed width in any part of the disclosure. Therefore, one of ordinary skill in the art could arrive at the claimed width based upon routine experimentation or user preference. Furthermore, limitations relating to size ware not sufficient to patentably distinguish over the prior art (See MPEP 2144.04 IV. A). 
Regarding claim 11, as shown above Lindee teaches a blade speed of 10 to 4600 rpm. This encompasses the claimed value of 500 rpm. Lindee does not specifically mention a blade speed of 500 rpm. However, the applicant has not demonstrated criticality for the claimed valued. One of ordinary . 
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kent (US 4,129,053) in view of Osborn (US 20100068357 A1), Selz (US 5595776), Lindee (US 5,724,874), and Bush (US 4,917,911) and further in view of Mello (US 6,511,370 B1).
Regarding claim 7, modified Kent above is silent with regards to chilling the pork belly to an internal temperature between 24°F and 28°F prior to introducing the pork belly into the slicer.
	Mello teaches (Col. 3, lines 41-44) chilling the pork belly to an internal temperature between 22°F and 28°F prior to introducing the pork belly into the slicer. This encompasses the claimed temperature range of 24°F to 28°F.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kent to incorporate the teaching of Mello. In the bacon production process, it is known to chill the pork belly prior to slicing (Mello Col. 2, lines 39-41). Kent teaches a bulk product slicing system, which can be used for slicing bacon. When using the system of Kent for bacon production, one of ordinary skill in the art would know to incorporate the step of chilling the pork belly. 
Regarding claim 8, modified Kent above is silent with regards to smoking and curing the bulk meat product.
	Mello teaches (Col. 1, lines 37-43) smoking and curing the bulk meat product prior to introducing the bulk meat product into the slicer. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kent to incorporate the teaching of Mello. In the production process of certain sliced meats, such as bacon, it is known to smoke and cure the meat product prior to slicing (Mello Col. 2, lines 39-41). Kent teaches a bulk product slicing system, which can be used for slicing different meats. When using the .
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kent (US 4,129,053) in view of Osborn (US 20100068357 A1), Selz (US 5595776), Lindee (US 5,724,874), and Bush (US 4,917,911) and further in view of Morin (US 4,879,128).
Regarding claim 9, Kent as modified above is silent with regards to placing the cooked bacon shingles onto packaging sheets; layering a plurality of packaging sheets containing the bacon shingles into a sealable container; and purging the container of air to an oxygen content of two percent or less.
Morin teaches (Col. 2, lines 49-51) placing bacon onto perforated greaseproof, interleaving paper (packaging sheets). Morin further teaches (Col. 3, lines 34-39) stacking (layering) on the interleaving paper and vacuum packing the product (purging the container of air). This would necessarily decrease the oxygen content below 2%. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kent to incorporate the teaching of Morin. Cooking bacon produces grease, some of which can be removed or absorbed with packaging sheets. (Morin Col. 1, lines 20-29) Vacuum packing to remove oxygen or air from the container is a standard practice in the art. (Morin Col. 3, lines 37-39)
Response to Arguments
Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that that Kent’s product is intended specifically for direct-to-consumer applications and Bush’s product is intended specifically for processed food applications (restaurants) and cooking (or fusing) Kent’s bacon stacks would render the product intended by Kent to be unusable, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The examiner respectfully disagrees with applicant’s assertion that the Kent reference is designed solely for consumer products.  Rather the reference generically teaches a slicing method/apparatus that can be used for consumer products but is in no way limited to use with consumer products and as such the slicing process of Kent is not rendered unusable when combined with the cooking process of Bush. Furthermore, Kent teaches (Col. 1, lines 43-47) after the desired number of slices has accumulated, the removal mechanism is actuated and the entire stack is transported away from the slicing blade location for subsequent processing, e.g. weighing, packaging, and so forth. Subsequent processing may be packaging, but Kent does not teach that subsequent processing could not include a cooking and/or heat process. Furthermore, the overlapping slices of Kent could be packaged then unpacked and cooked in the method taught by Bush. Additionally, there is nothing inherent to a commercial or consumer product that renders one exclusive from the other. 
Regarding the applicant’s argument that fusing the Kent bacon stack product together would yield a roughly 8” long, 4” wide, and sixteen ounce block of pork unsuitable for placement on a sandwich or undesirable to a consumer, the examiner notes that Kent does not teach that the slices are roughly 8 inches wide. These limitations are only mentioned in applicant’s arguments as conventional for consumer products and the examiner reiterates that the Kent reference is not limited to consumer products.  Furthermore, limitations relating to the size are not sufficient to patentably distinguish over the prior art (See MPEP 2144.04 IV. A). It would be obvious to one of ordinary skill in the art to change the size of the product to suit the application. 
Regarding the applicant’s argument that the trimming step is not taught by Kent, the examiner notes that this limitation has been newly amended into claim 1, and a new grounds or rejection has been made over Kent in view of Osborn as shown above. 
Regarding the applicant’s argument that the teaching of Selz is not combinable with the teaching of Kent because the former is directed to a commercial product and the latter is directed to a consumer product and the applicant’s argument that the size of the bacon product taught by Kent is an issue, see the arguments made above for the combination of Kent and Bush. 
Regarding the applicant’s arguments of the claimed invention providing commercial success as demonstrated by the affidavit (Jackson Decl.), objective evidence of non-obviousness including commercial success must be commensurate in scope with the claims. In re Tiffin, 448 F.2d 791, 171 USPQ 294 (CCPA 1971). An affidavit or declaration attributing commercial success to a product or process "constructed according to the disclosure and claims of [the] patent application" or other equivalent language does not establish a nexus between the claimed invention and the commercial success because there is no evidence that the product or process which has been sold corresponds to the claimed invention, or that whatever commercial success may have occurred is attributable to the product or process defined by the claims. Ex parte Standish, 10 USPQ2d 1454, 1458 (Bd. Pat. App. & Inter. 1988). (See MPEP 716.03(a)I). The applicant provides an explanation of how several claimed features contribute to commercial success (e.g. the steps of “trimming a pork belly along its sides” and “cutting the pork belly longitudinally” before introducing it into the slicer enables precise management of the final product size by factoring for shrinkage of the product that may occur during cooking, thereby resulting in a product which has the right proportions for the desired application without overhang or under-coverage) on the end of page 7 and the start of page 8 of the Applicant Arguments. However, these assertions are not backed up by evidence that the product sold was produced by the claimed process or evidence that the described benefits contributed directly to commercial success (e.g. statistical evidence demonstrating consumer preference or sales figures comparing the product of the claimed process with a product lacking the features of the claimed invention to demonstrate that the commercial success is solely a result of the claimed process).

An applicant must show that the claimed features were responsible for the commercial success of an article if the evidence of non-obviousness is to be accorded substantial weight. See In re Huang, 100 F.3d 135, 140, 40 USPQ2d 1685, 1690 (Fed. Cir. 1996) (Inventor’s opinion as to the purchaser’s reason for buying the product is insufficient to demonstrate a nexus between the sales and the claimed invention.). Merely showing that there was commercial success of an article which embodied the invention is not sufficient. Ex parte Remark, 15 USPQ2d 1498, 1502-02 (Bd. Pat. App. & Inter. 1990). Compare Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 7 USPQ2d 1222 (Fed. Cir. 1988) (See MPEP 716.03 (b) I).

For the reasons stated above, the applicant’s affidavit fails to demonstrate that commercial success is directly attributable to the process of the claimed invention. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Binkerd (US 3532511 A) teaches a process for cooking shingled bacon slices.
Shiu (US 4003184 A) teaches a method and apparatus for packaging sliced bacon and the like.
Monforton (US 4786513 A) teaches a package for sliced bacon adapted for microwave cooking. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792